DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2004/0214448) in view Walker (US 2010/0190098).
Regarding claim 1, Chan discloses a method for forming a semiconductor arrangement, comprising: forming a patterned photoresist (Fig.3, numeral 34) over a top surface of a substrate (20); doping a first portion of the substrate using the patterned photoresist (Fig.3, numeral 35; [0036])); removing the patterned photoresist using a gas comprising fluoride ([0038]; [0039]). 
Chan does not disclose wherein fluoride residue from the gas remains on the top surface of the substrate after removing the patterned photoresist; and treating the substrate with nitrous oxide to remove the fluoride residue.
Chan however discloses that the substrate is cleaned to remove any residue ([0040]). And Walker discloses wherein fluoride residue from the gas remains on the top surface of the substrate after removing the patterned photoresist; and treating the substrate with nitrous oxide to remove the fluoride residue ([0016]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chan with Walker to have fluoride residue from the gas remains on the top surface of the substrate after removing the patterned photoresist; and treating the substrate with nitrous oxide to remove the fluoride residue for the purpose of effectively cleaning a substrate (Walker, [0016]).
Regarding claim 3, Chan discloses treating the substrate with the nitrous oxide, cleaning the top surface of the substrate ([0040]).  
Regarding claim 6, Chan discloses prior to treating the substrate with the nitrous oxide, forming a first isolation structure (Fig.3, numeral 21) and a second isolation structure (21) in the substrate (20).  
Regarding claim 7, Chan discloses the first portion of the substrate is between the first isolation structure (21, left) and the second isolation structure (21, middle).  
Regarding claim 8, Chan discloses the first isolation structure (21, middle) is between the first portion of the substrate (20) and the second isolation structure (21, right).  
Regarding claim 9, Walker discloses wherein: treating the substrate with the nitrous oxide comprises pumping the nitrous oxide into a chamber comprising the substrate (Abstract).  
Regarding claim 10, Walker discloses treating the substrate with the nitrous oxide comprises removing the fluoride residue from the chamber using an exhaust (Fig.2, numeral 236) ([0028]).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Walker as applied to claim 1 above, and further in view of Takemura (US 6, 033, 973).
Regarding claim 2, Chan in view of Walker does not disclose after treating the substrate with the nitrous oxide, forming a first dielectric layer over the top surface of the substrate.  
Takemura however discloses forming a first dielectric layer (Fig. 2F, numeral 217) over the top surface of the substrate (column 6, lines 13-20).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chan with Takemura to form a first dielectric layer over the top surface of the substrate after treating the substrate with the nitrous oxide for the purpose of fabrication TFT (Takemura, column 6, lines 13-20).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Walker as applied to claim 3 above, and further in view of Papanu (US 2006/0286783).
Regarding claim 4, Chan does not disclose wherein: cleaning the top surface of the substrate comprises utilizing deionized water.  
Papanu however discloses cleaning the top surface of the substrate comprises utilizing deionized water (Fig.2, numeral 203)
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chan with Papanu to clean the top surface of the substrate comprises utilizing deionized water because these are typical method for cleaning the wafer..  
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of Fischer (US 2016/0086864).
Regarding claim 11, Takemura discloses a method of forming a semiconductor arrangement, comprising: removing a patterned photoresist from a top surface of a substrate (column 5, lines 32-45); forming a first dielectric layer over the top surface of the substrate (Fig.2F, numeral 217).
Takemura does not transferring the substrate to a wafer storage device; transferring the substrate from the wafer storage device to a first chamber; that the first dielectric layer is formed in the first chamber and transferring the substrate from the first chamber to the wafer storage device.
Fisher however discloses transferring the substrate to a wafer storage device; transferring the substrate from the wafer storage device to a first chamber; that the first dielectric layer is formed in the first chamber and transferring the substrate from the first chamber to the wafer storage device ([0053]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Takemura with Fisher to perform transferring the substrate to a wafer storage device; transferring the substrate from the wafer storage device to a first chamber; that the first dielectric layer is formed in the first chamber and transferring the substrate from the first chamber to the wafer storage device for the purpose effective processing of the wafers.
Regarding claim 14, Takemura discloses doping a first portion of the substrate using the patterned photoresist (Fig.2B).  
Regarding claim 15, Takemura does not discloses wherein: removing the patterned photoresist is performed in a second chamber; and transferring the substrate to the wafer storage device comprises transferring the substrate from the second chamber to the wafer storage device.
Fisher however discloses removing the patterned photoresist is performed in a second chamber; and transferring the substrate to the wafer storage device comprises transferring the substrate from the second chamber to the wafer storage device ([0053]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Takemura with Fisher to perform: removing the patterned photoresist is performed in a second chamber; and transferring the substrate to the wafer storage device comprises transferring the substrate from the second chamber to the wafer storage device for the purpose effective processing of the wafers.
Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of Fisher as applied to claim 11 above, and further in view of Chan.
Regarding claim 12, Takemura does not disclose comprising: after removing the patterned photoresist and prior to forming the first dielectric layer, treating the substrate to remove a residue from the top surface of the substrate.  
Chan however discloses after removing the patterned photoresist and prior to forming the first dielectric layer, treating the substrate to remove a residue from the top surface of the substrate ([0040]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Takemura with Chan to perform   after removing the patterned photoresist and prior to forming the first dielectric layer, treating the substrate to remove a residue from the top surface of the substrate for the purpose removing any residues (Chan, [0040]).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takemura in view of Fisher and Chan as applied to claim 12 above, and further in view of Walker.
Regarding claim 13, Takemura discloses wherein: removing the patterned photoresist comprises using a gas comprising fluoride ([0019]).
Takemura does not disclose that the residue comprises fluoride residue from the gas; and treating the substrate comprises treating the substrate with nitrous oxide to remove the fluoride residue.  
Chan however discloses that the substrate is cleaned to remove any residue ([0040]). And Walker discloses wherein fluoride residue from the gas remains on the top surface of the substrate after removing the patterned photoresist; and treating the substrate with nitrous oxide to remove the fluoride residue ([0016]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chan with Walker to have fluoride residue from the gas remains on the top surface of the substrate after removing the patterned photoresist; and treating the substrate with nitrous oxide to remove the fluoride residue for the purpose of effectively cleaning a substrate (Walker, [0016]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Sun (US 2009/0042388).
Regarding claim 16, Walker discloses a method for forming a semiconductor arrangement, comprising: removing a patterned photoresist from a top surface of a substrate using a gas comprising fluoride ([0016]); and fluoride residue from the gas remains on the top surface of the substrate after removing the patterned photoresist ([0016]; [0022);; transferring the substrate to a chamber ([0015]); and treating the substrate with nitrous oxide in the chamber to remove the fluoride residue ([0016]; note: removing residue). 
Walker does not disclose polymer residue from the patterned photoresist remains on the top surface of the substrate after removing the patterned photoresist transferring the substrate to a cleaning tank; cleaning the top surface of the substrate in the cleaning tank to remove the polymer residue.
Sun however discloses that after photoresist removal the polymer residue from the patterned photoresist remains on the top surface of the substrate ([0032]). Sun further discloses after removing the patterned photoresist transferring the substrate to a cleaning tank; cleaning the top surface of the substrate in the cleaning tank to remove the polymer residue ([0032]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Walker with Sun to have polymer residue from the patterned photoresist remains on the top surface of the substrate after removing the patterned photoresist transferring the substrate to a cleaning tank; cleaning the top surface of the substrate in the cleaning tank to remove the polymer residue for the purpose of cleaning a semiconductor substrate after the removing photoresist pattern.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 16 as applied to claim Walker in view of Sun above, and further in view of Takemura.
Regarding claim 17, Walker does not disclose after treating the substrate with the nitrous oxide, forming a first dielectric layer over the top surface of the substrate.
Walker however discloses that after removing photoresist residue the substrate can be further processed ([0022]).
And Takemura discloses forming a first dielectric layer over the top surface of the substrate after removing the photoresist (Fig.2F, numeral 217).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Walker with Takemura to form after treating the substrate with the nitrous oxide, a first dielectric layer over the top surface of the substrate for the purpose of thin film transistors (Takemura, column 4, liens 55-60).
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker in view of Sun as applied to claim 16 above, and further in view of Fischer.
Regarding claim 18, Walker in view of Sun does not disclose after cleaning the top surface of the substrate and prior to transferring the substrate to the chamber, transferring the substrate from the cleaning tank to a wafer storage device.
Fisher however discloses using a wafer storage device between transferring a wafer between chambers ([0053]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Walker with Fisher to perform after cleaning the top surface of the substrate and prior to transferring the substrate to the chamber, transferring the substrate from the cleaning tank to a wafer storage device for the purpose effective processing of the wafers.
Regarding claim 19, Fisher discloses transferring the substrate to the chamber comprises transferring the substrate from the wafer storage device to the chamber ([0053]).
Regarding claim 20, Fisher discloses after treating the substrate with the nitrous oxide, transferring the substrate from the chamber to the wafer storage device ([0053]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest after cleaning the top surface of the substrate and prior to treating the substrate with the nitrous oxide, etching the top surface of the substrate to remove negative oxides as required by claim 5.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891